DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “the first arm and second arm”, which should have been “the first arm and the second arm” instead.  
Appropriate correction is required.

Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-12 and 15-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,788,857 in view of Fawcett et al. (US 2010/0079285; hereinafter “Fawcett”). Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,788,857 discloses everything except that the first arm and the second arm are moveable together away and toward the base. However, Fawcett teaches a first arm (left 70, Figs. 3, 4) and a second arm (right 70, Figs. 3, 4) are moveable together away and toward a base (30, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first arm and the second arm are moveable together away and toward the base in U.S. Patent No. 10,788,857, as taught by Fawcett, in order to allow the arms to be in lock and unlock positions easily for the placement/extraction of a portable electronic device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-12, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett et al. (US 2010/0079285; hereinafter “Fawcett”) in view of Chen (US 7,407,143), Wang et al. (US 5,305,381; hereinafter “Wang”) and Vroom et al. (US 9,927,838; hereinafter “Vroom”).
	Regarding claim 1, Fawcett teaches a dock (20, Figs. 1-6C) for a portable electronic device (10, Figs. 1-6C), the dock comprising: a base (30, Fig. 3); a first arm (such as right 70, Fig. 3) movably supported on the base and having a distal (right 74, Fig. 3) end configured to engage the portable electronic device to secure the portable electronic device to the base (as shown in Figs. 1, 2, 5A-6C), wherein the first arm includes a first gear rack (top 41, 44, Fig. 4); a second arm (such as left 70, Fig. 3) movably supported on the base and having a distal end (left 74, Fig. 3) configured to engage the portable electronic device to secure the portable electronic device to the base (as shown in Figs. 1, 2, 5A-6C), wherein the second arm includes a second gear rack (bottom 41, 44, Fig. 4); a pinion gear (48, 47, Fig. 4) engaging the first gear rack and the second gear rack (as shown in Fig. 4); and wherein the first arm and the second arm are movable together away from the base to move from a locked position to an unlocked position (see outward “A” direction in Fig. 4; also see [0031]); wherein the first arm and the second arm are movable together toward the base to move from the unlocked position to the locked position (see inward “A” direction in Fig. 4; also see [0031]). 
Fawcett does not teach a spring coupled to the first arm; wherein the spring biases the first arm and the second arm toward the unlocked position. However, Chen teaches a spring (43, Fig. 3, 4) bias a first arm (4) and a second arm (5) toward an unlocked position (col. 4, lns. 44-47: “… by means of the extension force of the spring 43, the left wing member 5 and the right wing member 4 are move horizontally outside of the upper cover 2…”; also see arrows in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spring coupled to the first arm; wherein the spring biases the first arm and the second arm toward the unlocked position in Fawcett, as taught by Chen, in order to use the spring force to easily release the arms and unlock the portable electronic device.
Fawcett does not teach a dampener coupled to the pinion gear to reduce a speed of movement of the first arm and the second arm relative to the base. However, Wang teaches a dampener (same as 84, Fig. 21; col. 6, lns. 55-63: “…friction plate 84 slows the opening of walls 3 and 4… friction plate 84 provides damping means for the motion of the walls…”) coupled to a pinion gear (same as 85, Fig. 21) to reduce a speed of movement (col. 7, lns. 32-38: “…coordinating gear 85, which coordinates the movement of slide plates 74 and 75, thus, coordinates the movements of walls 4 and 3. The wall 4 and 3 thus move together, equally, in opposite direction…”) of a first arm (such as 4, 74, Figs. 17, 23) and a second arm (such as 3, 75, Figs. 15, 24) relative to a base (2, Fig. 13, 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dampener coupled to the pinion gear to reduce a speed of movement of the first arm and the second arm relative to the base in Fawcett in view of Chen, as taught by Wang, in order to provide a quality feel and elegantly release the arms (col. 6, lns. 55-63: “…slows the opening…gives a “quality feel” to the operation of the walls 3 and 5…”).
	Fawcett does not teach an electronic actuator operable to allow the first arm and the second arm to move between a locked position, in which the portable electronic device is secured to the dock, and an unlocked position, in which the portable electronic device is removable from the dock. However, Vroom teaches an electronic actuator (same as motor 310, Fig. 4) operable to allow a first arm (250, 240, 230, Fig. 4) and a second arm (220, 210, 200, Fig. 4) to move between a locked position, in which a portable electronic device is secured to a dock, and an unlocked position, in which the portable electronic device is removable from the dock (col. 8, lns. 36-67: “…motor 310 can turn the gears… pressed into the electronic device… reverse direction… removed from the electronic device… the electronic device is securely retained in the docking station to prevent theft of the electronic device…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic actuator operable to allow the first arm and the second arm to move between a locked position, in which the portable electronic device is secured to the dock, and an unlocked position, in which the portable electronic device is removable from the dock in Fawcett in view of Chen and Wang, as taught by Vroom, in order to automatically lock and unlock the portable electronic device.
	Regarding claim 2, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the first arm has a gear set (57, Fig. 4) and the base has a lock (50, Fig. 4), the lock being movable between a first position (when 50 engages with 57), in which the lock engages the gear set to inhibit movement of the first arm and the second arm relative to the base ([0033]: “…prevented from rotating…”), and a second position (as shown in Fig. 4), in which the lock disengages the gear set to allow movement of the first arm and the second arm relative to the base. 
	Fawcett does not teach the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement. However, Chen further teaches a ratchet gear set (31, Fig. 4) and a base (2, Fig. 4) has a ratchet pawl (32, 321, Fig. 4) to inhibit movement (as shown in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement in Fawcett in view of Chen, Wang and Vroom, as taught by Chen, in order to easily allow the first arm and the second arm to move inward without directly adjust the ratchet pawl. 
Fawcett does not teach the electronic actuator operable to actuate the ratchet pawl from the first position to the second position. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic actuator operable to actuate the ratchet pawl from the first position to the second position in Fawcett in view of Chen, Wang and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the electronic actuator to actuate the ratchet pawl allow automatization of the dock and provide easy operation for a user.
	Regarding claim 6, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the distal end of the first arm includes a first arm hook (right 74, Fig. 3) configured to wrap around a portion of the portable electronic device (see Figs. 1, 2), and wherein the distal end of the second arm includes a second arm hook (left 74, Fig. 3) configured to wrap around another portion of the portable electronic device (see Figs. 1, 2).
Regarding claim 9, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and Vroom further teaches wherein the electronic actuator includes a motor (310 is a motor in Fig. 3 of Vroom) or a solenoid.
	Regarding claim 10, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and Fawcett further teaches wherein the base also includes a support platform (37, 32, Fig. 3) extending from a housing (same as 30, Fig. 3), and wherein the support platform is configured to be positioned beneath and contact the portable electronic device (as shown in Figs. 1, 2).
	Regarding claim 11, Fawcett teaches a dock (20, Figs. 1-6C) for a portable electronic device (10, Figs. 1-6C), the dock comprising: a base (30, Fig. 3); a first arm (such as right 70, Fig. 3) movably supported on the base and a second arm (such as left 70, Fig. 3) movably supported by the base, the first arm and the second arm being movable together relative to the base between an unlocked position (see outward “A” direction in Fig. 3; also see [0031]), in which the portable electronic device is removable from the dock, wherein the first arms includes a first gear rack (top 41, 44, Fig. 4) and the second arm includes a second gear rack (bottom 41, 44, Fig. 4); a pinion gear (48, 47, Fig. 4) engaging the first gear rack and the second gear rack (as shown in Fig. 4); and a locked position (Figs. 1, 2), in which the portable electronic device is not removable from the dock (as shown in Figs. 1, 2). 
Fawcett does not teach a spring coupled to the first arm, the spring configured to bias the first arm and the second arm toward the unlocked position. However, Chen teaches a spring (43, Figs. 3, 4) coupled to a first arm (4), the spring configured to bias the first arm and a second arm (5) toward an unlocked position (col. 4, lns. 44-47: “… by means of the extension force of the spring 43, the left wing member 5 and the right wing member 4 are move horizontally outside of the upper cover 2…”; also see arrows in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a spring coupled to the first arm, the spring configured to bias the first arm and the second arm toward the unlocked position in Fawcett, as taught by Chen, in order to use the spring force to easily release the arms and unlock the portable electronic device.
Fawcett does not teach a dampener coupled to the pinion gear to reduce a speed of movement of the first arm and the second arm relative to the base. However, Wang teaches a dampener (same as 84, Fig. 21; col. 6, lns. 55-63: “…friction plate 84 slows the opening of walls 3 and 4… friction plate 84 provides damping means for the motion of the walls…”) coupled to a pinion gear (same as 85, Fig. 21) to reduce a speed of movement (col. 7, lns. 32-38: “…coordinating gear 85, which coordinates the movement of slide plates 74 and 75, thus, coordinates the movements of walls 4 and 3. The wall 4 and 3 thus move together, equally, in opposite direction…”) of a first arm (such as 4, 74, Figs. 17, 23) and a second arm (such as 3, 75, Figs. 15, 24) relative to a base (2, Fig. 13, 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a dampener coupled to the pinion gear to reduce a speed of movement of the first arm and the second arm relative to the base in Fawcett in view of Chen, as taught by Wang, in order to provide a quality feel and elegantly release the arms (col. 6, lns. 55-63: “…slows the opening…gives a “quality feel” to the operation of the walls 3 and 5…”).
Fawcett does not teach an electronic actuator operable to selectively allow the first and second arms to move from the locked position to the unlocked position. However, Vroom teaches an electronic actuator (same as motor 310, Fig. 4) operable to selectively allow first (250, 240, 230, Fig. 4) and second arms (220, 210, 200, Fig. 4) to move from a locked position to an unlocked position (col. 8, lns. 36-67: “…motor 310 can turn the gears… pressed into the electronic device… reverse direction… removed from the electronic device… the electronic device is securely retained in the docking station to prevent theft of the electronic device…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic actuator operable to selectively allow the first and second arms to move from the locked position to the unlocked position in Fawcett in view of Chen and Wang, as taught by Vroom, in order to automatically lock and unlock the portable electronic device.
Regarding claim 12, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 11, and Fawcett further teaches wherein the first arm has a gear set (57, Fig. 4) and the base has a lock (50, Fig. 4), the lock being movable between a first position (when 50 engages with 57), in which the lock engages the gear set to inhibit movement of the first arm and the second arm relative to the base ([0033]: “…prevented from rotating…”), and a second position (as shown in Fig. 4), in which the lock disengages the ratchet gear set to allow movement of the first arm and the second arm relative to the base. 
	Fawcett does not teach the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement. However, Chen teaches a ratchet gear set (31, Fig. 4) and a base (2, Fig. 4) has a ratchet pawl (32, 321, Fig. 4) to inhibit movement (as shown in Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the gear set is a ratchet gear set, and the base has a ratchet pawl to inhibit movement in Fawcett in view of Chen, Wang and Vroom, as taught by Chen, in order to easily allow the first arm and the second arm to move inward without directly adjust the ratchet pawl. 
Fawcett does not teach the electronic actuator operable to actuate the ratchet pawl from the first position to the second position. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic actuator operable to actuate the ratchet pawl from the first position to the second position in Fawcett in view of Chen and Vroom, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, have the electronic actuator to actuate the ratchet pawl allow automatization of the dock and provide easy operation for a user.
	Regarding claim 15, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 12, and Fawcett further teaches wherein the distal end of the first arm includes a first arm hook (right 74, Fig. 3) configured to wrap around a portion of the portable electronic device (see Figs. 1, 2), and wherein the distal end of the second arm includes a second arm hook (left 74, Fig. 3) configured to wrap around another portion of the portable electronic device (see Figs. 1, 2).
	Regarding claim 21, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and the modified Fawcett further teaches wherein the dampener reduces the speed of movement of the first arm and the second arm relative to the base such that the first arm and the second arm move at a predetermined speed (established in above claim 1 by Wang; see Wang at col. 6, lns. 55-63 and col. 7, lns. 32-38; note the speed is inherently predetermined).
	Regarding claim 22, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and the modified Fawcett further teaches wherein the dampener is a rotary dampener (established in above claim 1 by Wang that dampener is 84, note that Fig. 21 of Wang shows 84 is a rotary dampener).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fawcett in view of Chen, Wang, Vroom, and further in view of Myers et al. (US 6,102,284; hereinafter “Myers”)
	Regarding claim 7, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 1, and Fawcett further teaches a proximity sensor (35, Figs. 3, 4) supported by the base.
Fawcett does not teach the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal. However, Myers teaches a proximity sensor (col. 9, lns. 1-2: “…magnetic proximity sensor…”) electrically coupled to an electronic actuator (136, Fig. 8), wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal (wireless communication with 12 as shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal in Fawcett in view of Chen, Wang and Vroom, as taught by Myers, in order to remotely control the electronic actuator.
	Regarding claim 16, Fawcett in view of Chen, Wang and Vroom teaches the dock of claim 11, and Fawcett further teaches a proximity sensor (35, Figs. 3, 4) supported by the base.
Fawcett does not teach the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal. However, Myers teaches a proximity sensor (col. 9, lns. 1-2: “…magnetic proximity sensor…”) electrically coupled to an electronic actuator (136, Fig. 8), wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal (wireless communication with 12 as shown in Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the proximity sensor electrically coupled to the electronic actuator, wherein the proximity sensor is operable to actuate the electronic actuator in response to a wireless signal in Fawcett in view of Chen, Wang and Vroom, as taught by Myers, in order to remotely control the electronic actuator.




Allowable Subject Matter
Claims 3, 8 and 17-20 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Re claim 3, prior arts do not teach or suggest the combination of the dock of claim 3, in particular, wherein the ratchet pawl includes a first end having a tooth that engages the ratchet gear set, a second end having an engagement surface, and a ratchet pawl spring coupled to the ratchet pawl to bias ratchet pawl into the first position and the tooth into engagement with the ratchet gear set, the ratchet pawl being pivotable about an axis located between the first end and the second end, and the electronic actuator includes an output member that contacts the engagement surface to move the ratchet pawl from the first position to the second position.
	Re claim 8, prior arts do not teach or suggest the combination of the dock of claim 8, in particular, a processor mounted within the base and coupled to the electronic actuator and the proximity sensor; a first fixed guide supported by the base adjacent the second arm; a second fixed guide supported by the base adjacent the second arm, the second fixed guide spaced apart from the first fixed guide; a wire extending between the second arm and the processor to electrically couple the proximity sensor to the controller, wherein the wire is positioned between the first fixed guide and the second fixed guide to restrain movement of the wire during movement of the second arm.
	Re claims 17-20, prior arts do not teach or suggest the combination of the method of claim 17, in particular, wherein the ratchet pawl includes a first end having a tooth that engages the ratchet gear set, a second end having an engagement surface, and a second spring coupled to the ratchet pawl to bias the ratchet pawl into the first position and the tooth into engagement with the ratchet gear set, the ratchet pawl being pivotable about an axis located between the first end and the second end; wherein the electronic actuator includes an output member that contact the engagement surface to move the ratchet pawl from the first position to the second position.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-12 and 15-22 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WU/Primary Examiner, Art Unit 2841